Citation Nr: 1439392	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active air service from September 1974 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2011.  A transcript of the hearing is associated with the claims file. 

In February 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's February 2012 remand, the AOJ provided the Veteran with an examination in December 2012.  Upon review of the claims folder and evaluation of the Veteran, the examiner opined that it was less likely than not that hepatitis C was incurred in or caused by service.  She reasoned that when the Veteran was discharged in July 1978, there was no evidence of hepatitis during service or within a year of discharge and he was not diagnosed until 2005.  Additionally, the examiner indicated that there was no scientific evidence that hepatitis C is transmitted by air injections, and she cited to the Dr. M's May 2006 note noting that the Veteran had high risk behavior factors. 

The Board finds that the December 2012 VA opinion is inadequate.  Part of the rationale is based upon the examiner's reading of Dr. M's note citing high risk behavior as the cause of the Veteran's hepatitis C.  However, review of the evidence of record, including the Veteran's statements, shows that he had no high risk factors.  For example, in his October 2011 letter Dr. S.P. specifically indicated that the Veteran did not have tattoos or use illegal drugs, and his only risk factor was blood to blood contact when he was vaccinated in service.  Therefore, the examiner's opinion is based on an inaccurate history.  Additionally, in the February 2012 remand, the Board cited to VA documents indicating that while there was no documented case of hepatitis C being spread through use of air injection guns for vaccinations on service-members, it was in fact biologically possible that such transmission could be made.  The Board also recited the Veteran's relevant blood work history.  Additionally, hepatitis C was not discovered until the late 1980s.  The examiner did not discuss any of this evidence in rendering her report.   On remand, another opinion must be obtained which addresses all of the relevant evidence of record and cites to relevant medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 
 
Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present hepatitis C or any residuals of past infection.  The claims file, to include this remand and the February 2012 Board remand, must be made available to and reviewed by the examiner, and the examiner must indicate on the report that such a review was undertaken.   The examiner must elicit a history from the Veteran.  All indicated studies, to include a hepatitis C detection blood test, should be performed.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any hepatitis C is etiologically related to service, to specifically include due to jet injections.  The examiner must address all of the evidence of record, to specifically include the evidence demonstrating that the Veteran did not have any risk factors (e.g. tattoos or illegal drug use), VA documents indicating it is biologically possible that hepatitis C could be spread through use of air injection guns for vaccinations on service-members, the Veteran's relevant blood work history, and the fact that hepatitis C was not discovered until the late 1980s.  

The supporting rationale for all opinions expressed must be provided. 

2. Confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

3. Then, readjudicate the Veteran's claim of entitlement to service connection for hepatitis C based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



